Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/178,919 filed on 11/02/2018. 

Response to Amendments
This is in response to the amendments filed on 12/31/2020. Independent claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record SHIN; Yoshihiro et al. (US 2019/0149523 A1), ROSS; Brian G. et al. (US 10,348,715 B2) and ZHANG; Qiang et al. (US 2017/0118638 A1) individually or in combination do not disclose the invention as filed. 
SHIN discloses a data transfer technique between anonymous users without revealing users personally identifiable information, associating device identifier and authenticated communication session identifier with authentication data. ROSS discloses a technique to identify anonymous identifiers of participating parties of a data transfer. ZHANG discloses a technique of providing communication session identifier to exchange anonymous users. 

What is missing from the prior art is identifying personal user preferences and interests from a third party data sources, creating an authentication package with a session identifier corresponding to a data sharing session and anonymous user identifier.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8 and 15, and thereby claims 1, 8 and 15 are considered allowable. The dependent claims which further limit claims 1, 8 and 15 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/QUAZI FAROOQUI/
Examiner, Art Unit 2491


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491